IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-76,292 & AP-76,293




EX PARTE WILLIAM CHARLES DENTON, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 13,723 & 13,724 
           IN THE 173rd DISTRICT COURT FROM HENDERSON COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
aggravated robbery and two counts of aggravated assault and sentenced to twenty-five years’
imprisonment.  The Twelfth Court of Appeals affirmed his conviction.  Denton v. State, Nos. 12-06-00003-CR; 12-06-00004-CR (Tex. App.–Tyler, delivered March 7, 2007).  
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and that he could file a pro
se petition for discretionary review. 
            The trial court has entered findings of fact and conclusions of law that appellate counsel
failed to timely notify Applicant that his conviction had been affirmed.  The trial court recommends
that relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We agree.  We find,
therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary
review of the judgment of the Twelfth Court of Appeals in Cause Nos. 12-06-00003-CR & 12-06-00004-CR that affirmed his conviction in Case Nos. 13,723 & 13,724 from the 173rd Judicial District
Court of Henderson County.  Applicant shall file his petition for discretionary review with the
Twelfth Court of Appeals within 30 days of the date on which this Court’s mandate issues.
 
Delivered: February 24, 2010
Do not publish